                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

  UNITED STATES OF AMERICA,

                           Plaintiff,                                          8:10CR191

          vs.
                                                                 ORDER ON APPEARANCE FOR
  STEVEN M. McCAIN,                                            SUPERVISED RELEASE VIOLATION

                           Defendant.


         The defendant appeared before the court on February 12, 2019 regarding Amended Petition for
 Offender Under Supervision [152]. Karen M. Shanahan represented the defendant. Matt E. Lierman
 represented the government. The defendant was advised of the alleged violation(s) of supervised release,
 right to retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
 Rule of Criminal Procedure 32.1(a)(3).
         The government made an oral motion to dismiss Petition for Offender Under Supervision [142].
 The government’s oral motion to dismiss Petition [142] is granted without objection.
         The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe
the defendant violated the terms of supervised release and the defendant should be held to answer for a final
dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final
dispositional hearing before Senior Judge Bataillon in Courtroom 3, Third Floor, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska on March 15, 2019 at 11:00 a.m.
         The government moved for detention based upon risk of flight and danger. The defendant freely,
 knowingly, intelligently, and voluntarily waived the right to a detention hearing. The court finds that the
 defendant failed to meet his burden to establish by clear and convincing evidence that he will not flee or
 pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
 The government’s motion for detention is granted as to risk of flight and danger and the defendant shall be
 detained until further order of the Court.
         The defendant shall be committed to the custody of the Attorney General or designated
 representative for confinement in a correctional facility and shall be afforded a reasonable opportunity for
 private consultation with defense counsel. Upon order of a United States court or upon request of an
 attorney for the government, the person in charge of the corrections facility shall deliver the defendant to
 the United States Marshal for an appearance in connection with a court proceeding.
IT IS SO ORDERED.


Dated this 12th day of February, 2019.

                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         2
